Citation Nr: 1026696	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from May 1942 to 
October 1944.  The Veteran died in May 2005.  The appellant is 
his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a March 2006 rating decision issued by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the appellant's 
claim for service connection for the Veteran's cause of death.

In a September 2007 decision, the Board affirmed the RO's denial 
of the claim.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
December 2008 Order, the Court granted the parties' Joint Motion 
for Partial Remand (November 2008 joint motion) and vacated the 
Board's September 2007 decision, remanding the case to the Board 
for action consistent with the November 2008 joint motion.  In 
May 2009, the Board once again denied the claim and the appellant 
appealed the Board's action to the Court.  In a February 2010 
Order, the Court granted the parties' Joint Motion for Remand 
(February 2010 joint motion) and vacated the Board's May 2009 
decision.  The case now is before the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.


REMAND

In the February 2010 joint motion, the parties agreed that the VA 
had not fulfilled its duty to assist the claimant.  Specifically, 
the parties indicated that a request had been made to Chapin 
Family Practice for all records regarding posttraumatic stress 
disorder (PTSD) and anxiety disorder from January 1998 to May 
2005.  The parties contended that treatment for non-psychiatric 
conditions might indicate complications from the Veteran's 
psychiatric condition; that the Veteran was not service connected 
for PTSD at the time of his death, making such records 
irrelevant; and that anxiety disorder was too narrow as the 
Veteran's psychiatric condition had been characterized as 
psychoneurosis and conversion reaction and the request for 
records should have included treatment for these conditions.  

Therefore, a remand is necessary to obtain all of the Veteran's 
outstanding medical records from Chapin Family Practice.  

Further, in February 2010, the Board notes that additional 
private medical records were received from the appellant's 
representative.  As such, readjudication of the appellant's claim 
should consider these records, along with any others associated 
with the claims file in response to the Board's remand. 

Please note this appeal has been advanced on the Board's 
docket pursuant to  
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the appellant and her 
representative, requesting that the appellant 
provide sufficient information and, if 
necessary, authorization, to enable VA to 
obtain any additional medical records 
pertaining to her claim that are not 
currently of record.  In particular, 
specifically request that the appellant 
provide current authorization to enable VA to 
obtain all outstanding medical records from 
Chapin Family Practice relating to evaluation 
or treatment of the Veteran prior to his 
death.  All responses/records should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
appellant and her representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken. 

2.  After completion of the above and any 
additional notice or development deemed 
necessary, readjudicate the claim, to include 
a review of all evidence added to the claims 
file since the Board's May 2009 decision.  If 
any determination remains unfavorable to the 
appellant, furnish her and her representative 
a supplemental statement of the case, and 
afford them an opportunity to respond before 
the case is returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 









(CONTINUED ON NEXT PAGE)
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


